Citation Nr: 1207229	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  03-16 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability evaluation for the Veteran's dyshidrosis of the hands, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased disability evaluation for the Veteran's tinea pedis with onychomycosis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active service from November 1964 to November 1968.  

This matter came before Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Waco, Texas, Regional Office (RO) which, in pertinent part, denied increased disability evaluations for the Veteran's dyshidrosis of the hands and tinea pedis with onychomycosis.  In April 2010, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In August 2010, the Board remanded the Veteran's appeal to the RO for additional action.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

The report of a November 2010 VA examination for compensation purposes states that the Veteran reported having been last treated for his skin and toenail disabilities at the Waco, Texas, VA Medical Center in 2008.  Clinical documentation of the cited VA treatment is not of record.  

VA should obtain all relevant VA and private documentation which could potentially be helpful in resolving the Veteran's claims.  See 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

In an October 2011 written statement, the Veteran indicated that his skin and toenail disabilities are manifested by chronic peeling of the skin; associated "raw places;" and a foul odor of the feet.  He requested that he be afforded a VA examination conducted during the summer months.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In Ardison, the Court directed that an examination during the remission phase of a condition does not "accurately reflect the elements of the present disability."  However, the Court has acknowledged that it is difficult, if not impossible, to schedule an examination during a period of exacerbation.  Voerth v. West, 13 Vet. App. (1999) (feasibility of scheduling an examination during an exacerbation is a factor in determining whether VA has a duty to provide such an examination).  Given the apparent increase in severity of the Veteran's service-connected disabilities, the Board finds that an additional VA evaluation would be helpful in resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected skin disabilities after June 2005, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims files.  If identified records are not ultimately obtained, the Appellant should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  
2.  Associate with the claims files any VA medical records pertaining to the treatment of the Veteran not already of record, including that provided in 2008.  

3.  Then schedule the Veteran for a VA pulmonary examination for compensation purposes which is sufficiently broad to accurately determine the current nature and severity of his service-connected bron.  The evaluation should be scheduled for the summer months.  If such action is not possible, a written statement to that effect should be prepared and incorporated into the record.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should express an opinion as to the impact of the Veteran's skin and toenail disabilities upon his vocational pursuits.  The examiner should also specifically state whether the Veteran's skin disabilities necessitate systemic therapy such as corticosteroids or other immunosuppressive drugs.  

Send the claims folders to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  
4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
J.T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

